Case 3:19-cv-00637-MAS-LHG Document 40-15 Filed 12/14/20 Page 1 of 2 PageID: 406




 STARK & STARK
 A Professional Corporation
 By: Craig S. Hilliard, Esq.
 Attorney ID #046541988
 993 Lenox Drive
 Lawrenceville, NJ 08648-2389
 609-895-7346
 Attorneys for Defendants, Bail Integrity Solutions, Inc. and Thomas Brian Shirah

                                UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEW JERSEY

  MICROBILT CORPORATION,
                                                                CIVIL ACTION NO.
                          Plaintiff,                        3:19-CV-00637 (MAS)(LHG)

  v.
                                                          CERTIFICATION OF SERVICE
  BAIL INTEGRITY SOLUTIONS, INC. and
  THOMAS BRIAN SHIRAH in his individual
  capacity; ABC COMPANIES (1-10), JOHN
  and JANE DOES (1-10),

                          Defendants.



 CRAIG S. HILLIARD, of full age, certifies and says:

          1.       I am an attorney-at-law in the State of New Jersey and I am a shareholder of the

 law firm of Stark & Stark, A Professional Corporation, attorneys for Defendants Bail Integrity

 Solutions, Inc. and Thomas Brian Shirah (“Bail Integrity”).

          2.       I certify that on December 14, 2020, I caused one copy of the following

                   documents:

                   a.     Notice of Motion for Partial Summary Judgment pursuant to Fed. R. Civ.
                          P. 56;
                   b.     Memorandum of Law in Support of Bail Integrity’s Motion;
                   c.     Declaration of Craig S. Hilliard;
                   d.     Statement of Undisputed Material Facts;
                   e.     Proposed Order; and
                   f.     This Certification of Service


 4840-6472-2388, v. 1
Case 3:19-cv-00637-MAS-LHG Document 40-15 Filed 12/14/20 Page 2 of 2 PageID: 407




 to be filed, via electronic filing, with the Clerk of Court using CM/ECF, which will send

 notification to the registered attorney(s) of record that the documents have been filed and are

 available for viewing and downloading.

          3.       I further certify that the aforementioned documents were served via electronic

 mail upon:

                   Gene M. Burd, Esq.
                   Arnall Golden Gregory LLP
                   1775 Pennsylvania Avenue, NW
                   Suite 1000
                   Washington, DC 20006


                                                         s/Craig S. Hilliard
                                                      CRAIG S. HILLIARD, ESQ.


 Dated: December 14, 2020




                                                  2
 4840-6472-2388, v. 1
